DETAILED ACTION
Election
Applicant’s election with traverse of Group I, as well as Species AI, AII, CIII, and AIV in the reply filed on November 21, 2022, is acknowledged. Claims 3-5, 7-10, 12-18, and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. (Note: claims 8, 10, and 13-18 are not necessarily drawn to non-elected species, but they each depend from a claim directed to a non-elected species and are withdrawn by virtue of this dependency.)
Applicant’s traversal is on the grounds that the search for any one grouping would likely yield references germane to all other groupings. This is not found persuasive because the groupings contain mutually exclusive content which also demand independent pathways of interpretation and examination.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “assembly” and “device,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “lift assembly” of claim 1;
The “central transfer device” of claim 2;
The “robotic transfer device” of claim 11.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The lift assembly (220a) will be interpreted as a shaft (238) in accordance with paragraph [0059] of the specification.
Both the central and robotic transfer devices (145) will be interpreted as a robot comprising blades in accordance with paragraph [0033].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 1 and 11 are objected to for grammatical reasons, as both claims read: “the process chamber wall having a [sic] upper sealing surface.” The correct article is an. 
Claim 11 is objected to for grammatical reasons – the fifth paragraph reads: “one or more process chamber wall [sic].” “Wall” ought to be plural.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 11, as well as their dependents, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The final paragraph of claim 1, as well as the penultimate paragraph of claim 11, specify that the “transfer volume” of the transfer chamber is in “fluid communication” with the “process chamber volume when the support chuck is in the transfer position.” In the context of the claim, it appears that this limitation intends to clarify that the spaces occupied or defined by the chuck in the transfer and processing positions are in fluidic communication. Yet, as written, the “transfer volume” does not refer to the space occupied by the chuck in the transfer position but, instead, the volume of the transfer chamber assembly. Further, as defined by the claim, the “process chamber volume” can only exist when the chuck is in the processing position. It is nonsensical to refer to this volume when the chuck is not actively completing the “isolation seal.” Correction is required. To advance prosecution, the examiner will accept the prior art disclosure of a chuck capable of translating between processing and transfer positions as satisfying the contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al., US 2010/0202860, in view of Mori, US 2021/0358780.
Claim 1: Reed discloses a processing assembly constituted by a process chamber, comprising (Figs. 1-2):
A support chuck (109) having a substrate supporting surface [0032];
A sealing ring having a chuck sealing surface, wherein the chuck sealing surface is disposed around the substrate supporting surface;
A shaft (110), i.e., the “lift assembly,” configured to move the support chuck between transfer and processing positions [0032];
An upper sealing surface (107) which forms an isolation seal with the chuck sealing surface to seal the process chamber volume [0034];
Wherein a transfer position volume is in fluid communication with the processing position volume when the support chuck is in the transfer position.
Reed, however, is silent regarding the larger structure in which the processing assembly is embedded. In supplementation, Mori describes a spoke-type cluster tool in which plural processing assemblies are situated within a transfer chamber assembly (Fig. 1A). It would have been obvious to integrate Reed’s processing assembly within a cluster tool to achieve the predictable result of augmenting throughput.
Claim 2: With reference to Figure 1A of Mori, either the right or left robots (190) may be taken as the transfer robot, i.e., the “central transfer device.”
Claim 6: Reed provides a gas outlet (104) for the processing chamber volume and a gas outlet (106) for the transfer chamber volume [0030]. Although it is unclear if the outlets are coupled to pumps, it would have been obvious to do so since applying a known technique, e.g., vacuum pumping, to a known device, e.g., an exhaust outlet, to yield predictable results is within the scope of ordinary skill.
Claim 11: The rejections of claims 1 and 2, above, substantially address these limitations.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Mori, and in further view of Moriya et al., US 2018/0308737.
Reed is silent regarding the matter of surface roughness. Moriya, though, smooths the mounting surface (31a) of a support chuck to under 1 micrometer Ra to obviate abrasion between said surface and the substrate. In turn, reducing abrasive friction suppresses the generation of particles [0080]. Although the contacting entities of Reed’s system are different in name, one of ordinary skill would appreciate the general application of Moriya’s precept – because Reed’s chuck and upper sealing surfaces contact each other in the processing position, there exists motivation to pursue strategies for reducing particulate generation. Because Moriya’s smoothing technique satisfies this objective, it would have been obvious to minimize the surface roughness of the contacting surfaces within Reed’s processing assembly.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Toyoda et al., US 2018/0226228. Figure 1 of Toyoda teaches a support chuck (212) having a sealing ring disposed about said chuck. The chuck moves vertically between transfer and processing positions, and in the latter position said sealing ring contacts an upper sealing surface (204) [0021].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716